Citation Nr: 1509053	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for right wrist and hand traumatic arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for chloracne.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for left wrist degenerative arthritis.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and nephropathy.

6.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

8.  Entitlement to an effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus type II with erectile dysfunction and nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his November 2011 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The Veteran has not been scheduled for such hearing and he has not withdrawn his hearing request.

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




